Name: Decision of the EEA Joint Committee No 51/1999 of 30Ã April 1999 amending AnnexÃ II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: deterioration of the environment;  chemistry;  trade
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(06)Decision of the EEA Joint Committee No 51/1999 of 30 April 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 284 , 09/11/2000 P. 0009 - 0009Decision of the EEA Joint CommitteeNo 51/1999of 30 April 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 107/98 of the EEA Joint Committee of 27 November 1998(1).(2) Commission Regulation (EC) No 2247/98 of 13 October 1998 amending Annex II to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 12c (Council Regulation (EEC) No 2455/92) of Chapter XV of Annex II to the Agreement:"- 398 R 2247: Commission Regulation (EC) No 2247/98 of 13 October 1998 (OJ L 282, 20.10.1998, p. 12)."Article 2The texts of Regulation (EC) No 2247/98 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 May 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 April 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 277, 28.10.1999, p. 42.(2) OJ L 282, 20.10.1998, p. 12.